Exhibit 10.1

 

SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of May 8, 2013, by and among MAIN STREET CAPITAL
CORPORATION, a Maryland corporation (the “Borrower”), the GUARANTORS party to
the Credit Agreement (as defined below) (the “Guarantors”), BRANCH BANKING AND
TRUST COMPANY (the “Administrative Agent”), and all of the LENDERS, as defined
in the Credit Agreement (the “Lenders”).

 

R E C I T A L S:

 

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Lenders
have entered into that certain Amended and Restated Credit Agreement dated as of
September 20, 2010, as supplemented by that certain Supplement and Joinder
Agreement dated as of January 7, 2011, as amended by that certain First
Amendment to Amended and Restated Credit Agreement made as of June 28, 2011, as
amended by that certain Second Amendment and Waiver to Amended and Restated
Credit Agreement made as of July 29, 2011, as amended by that certain Third
Amendment to Amended and Restated Credit Agreement and First Amendment to
Amended and Restated Custodial Agreement made as of November 21, 2011, as
supplemented by that certain Supplement and Joinder Agreement dated as of
December 30, 2011, as amended by that certain Fourth Amendment to Amended and
Restated Credit Agreement made as of May 2, 2012, as supplemented by that
certain Supplement and Joinder Agreement dated as of July 17, 2012, as amended
by that certain Fifth Amendment to Amended and Restated Credit Agreement and
First Amendment to each of the Security Agreement and the Pledge Agreement made
as of November 1, 2012, and as amended by that certain Sixth Amendment to
Amended and Restated Credit Agreement made as of March 25, 2013 (collectively,
as  amended and supplemented, the “Credit Agreement”).  Capitalized terms used
in this Amendment that are not otherwise defined in this Amendment shall have
the respective meanings assigned to them in the Credit Agreement.

 

WHEREAS, the Borrower and the Guarantors have requested that the Administrative
Agent and the Lenders amend the Credit Agreement in order to (i) amend certain
component definitions to the definition of “Eligible Investments” and (ii) make
other changes as described herein, and the Lenders and the Administrative Agent
have agreed to do so.

 

WHEREAS, pursuant to Section 2.14 of the Credit Agreement, the Borrower has
notified the Administrative Agent that the Borrower proposes to increase the
aggregate Revolver Commitments under the Credit Agreement by $65,000,000 from
the current amount of $287,500,000 to a new total of $352,500,000 (the
“Commitment Increase”).

 

WHEREAS, Branch Banking and Trust Company has agreed to increase its Revolver
Commitment by $25,000,000 to a new total Revolving Commitment of $75,000,000,
Regions Bank has agreed to increase its Revolver Commitment by $25,000,000 to a
new total Revolving Commitment of $75,000,000, Amegy Bank N.A. has agreed to
increase its Revolver Commitment by $10,000,000 to a new total Revolving
Commitment of $30,000,000 and Texas

 

--------------------------------------------------------------------------------


 

Capital Bank has agreed to increase its Revolver Commitment by $5,000,000 to a
new total Revolving Commitment of $30,000,000 (Branch Banking and Trust Company,
Regions Bank, Amegy Bank N.A. and Texas Capital Bank are hereinafter
collectively referred to as the “Increasing Lenders”).

 

NOW, THEREFORE, in consideration of the Recitals and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Guarantors, the
Administrative Agent and the Lenders, intending to be legally bound hereby,
agree as follows:

 

SECTION 1.                            Recitals.  The Recitals are incorporated
herein by reference and shall be deemed to be a part of this Amendment.

 

SECTION 2.                            Amendments to Credit Agreement.  The
Credit Agreement is hereby amended as set forth in this Section 2.

 

SECTION 2.01.           Amendment to Definition of Eligible Core Portfolio
Investment.  Clause (xxiv) of the definition of “Eligible Core Portfolio
Investment” set forth in Section 1.01 of the Credit Agreement is hereby amended
and restated as follows:

 

(xxiv)                the terms of the Core Portfolio Investment have not been
amended or subject to a deferral or waiver the effect of which is to (A) reduce
the amount (other than by reason of the repayment thereof) or extend the time
for payment of principal or (B) reduce the rate or extend the time of payment of
interest (or any component thereof), unless: (i) such Core Portfolio Investment
has an Eligible Investment Rating, the Borrower does not reasonably believe such
Core Portfolio Investment is a troubled investment at the time of such
amendment, deferral or waiver, and the Borrower does not reasonably anticipate
downgrading such Core Portfolio Investment below the Eligible Investment Rating;
or (ii) the Administrative Agent and the Required Lenders have provided their
consent to such amendment, deferral or waiver, such consents not to be
unreasonably withheld or delayed;

 

SECTION 2.02.           Amendment to Definition of Eligible Debt Security. 
Clauses (i) and (viii) of the definition of “Eligible Debt Security” set forth
in Section 1.01 of the Credit Agreement are hereby amended and restated as
follows:

 

(i)                                     the investment in the Debt Security was
made in accordance with the terms of the Investment Policies applicable to
“middle market portfolio investments”, “marketable securities”, “idle funds
investments” or other similarly defined investment categories as such categories
may be defined by Borrower in its periodic filings with the Securities and
Exchange Commission;

 

2

--------------------------------------------------------------------------------


 

(viii)                        the Debt Security is denominated and payable only
in Dollars in the United States and the Primary Obligor for such Debt Security
is organized under the laws of, and maintains its chief executive office and
principal residence in, the United States or any state thereof;

 

SECTION 2.03.           Amendment to Definition of Eligible Senior Bank Loan
Investment.  Clauses (ii), (vi) and (xii) of the definition of “Eligible Senior
Bank Loan Investment” set forth in Section 1.01 of the Credit Agreement are
hereby amended and restated as follows:

 

(ii)                                  the Senior Bank Loan Investment was made
in accordance with the terms of the Investment Policies applicable to “middle
market portfolio investments”, “marketable securities”, “idle funds investments”
or other similarly defined investment categories as such categories may be
defined by Borrower in its periodic filings with the Securities and Exchange
Commission;

 

(vi)                              the terms of the Senior Bank Loan Investment
have not been amended or subject to a deferral or waiver the effect of which is
to (A) reduce the amount (other than by reason of the repayment thereof) or,
after giving effect to any applicable grace or cure period, extend the time for
payment of principal or (B) reduce the rate or, after giving effect to any
applicable grace or cure period, extend the time of payment of interest (or any
component thereof), in each case without the consent of the Administrative Agent
and the Required Lenders, such consents not to be unreasonably withheld or
delayed.  Notwithstanding the foregoing in this clause (vi), any refinancing,
restructuring, or new Debt obligation that does not forgive or reduce any amount
of the principal owing with respect to such existing Senior Bank Loan Investment
and results from a syndication process by the lenders or administrative agent
party to such Senior Bank Loan Investment shall be deemed a new Senior Bank Loan
Investment for purposes of this clause (vi) and not an amendment, deferral or
waiver of such existing Senior Bank Loan Investment;

 

(xii)                           the Senior Bank Loan Investment is denominated
and payable only in Dollars in the United States and the Primary Obligor for
such Senior Bank Loan Investment is organized under the laws of, and maintains
its chief executive office and principal residence in, the United States or any
state thereof;

 

SECTION 2.04.           Amendment to Add the Definition of Primary Obligor.  The
definition of “Primary Obligor” is hereby added to Section 1.01 of the Credit
Agreement in proper alphabetical order as follows:

 

3

--------------------------------------------------------------------------------


 

“Primary Obligor” means, with respect to any Portfolio Investment, the principal
Obligor directly obligated to repay all obligations owing under such Portfolio
Investment, including joint and several liability for such obligation, if more
than one Obligor exists; provided, however, “Primary Obligor” does not include
any Person who acts solely as a guarantor or surety with respect to such
Portfolio Investment.

 

SECTION 2.05.           Amendment to Section 2.14.  Section 2.14 is hereby
amended to replace the dollar amount “$400,000,000” appearing in clause (ii) of
the proviso in paragraph (a) of said section with “$425,000,000” and to replace
the dollar amount “$112,500,000” appearing in clause (ii) of the proviso in
paragraph (a) of said section with “$72,500,000”.

 

SECTION 2.06.           Amendment to Section 5.31.  The last sentence of
Section 5.31 is hereby amended and restated as follows:

 

For the avoidance of doubt, any Debt incurred after the date hereof shall not be
deemed to be in violation of clause (e) as a result of (i) extensions to the
Termination Date effective after the original incurrence of such Debt or
(ii) the inclusion of terms more restrictive than those in this Agreement to the
extent such terms relate to the Borrower’s compliance with any provisions of or
amendments to the Investment Company Act.

 

SECTION 2.                            Revolver Commitments.  The Borrowers, the
Guarantors, the Administrative Agent and the Lenders acknowledge and agree, as
of the effective date of this Amendment, that the aggregate amount of the
Revolver Commitments shall be increased by an amount equal to $65,000,000, for a
total aggregate amount of Revolver Commitments of all of the Lenders equal to
$352,500,000, which increase results from the increases to the Revolver
Commitments by the Increasing Lenders.  The amended amount of each existing
Lender’s total Revolver Commitment is the amount set forth opposite the name of
such Lender on the signature pages hereof.  The Administrative Agent shall
deliver to the Increasing Lenders replacement Revolver Notes (in the amount of
the Increasing Lenders’ respective Revolver Commitments) (such replacement
Revolver Notes are hereinafter referred to as the “Replacement Notes”), executed
by the Borrower, in exchange for the Revolver Notes of the Increasing Lenders
currently outstanding.  All references contained in the Credit Agreement and the
other Loan Documents to the “Revolver Notes” shall mean and include the
Replacement Notes as supplemented, modified, amended, renewed or extended from
time to time.  To the extent applicable, the Administrative Agent and the
Lenders agree that the requirements of Section 2.14 of the Credit Agreement have
been satisfied for the Commitment Increase.

 

SECTION 3.                            Obligations of Lenders.  Each party hereto
acknowledges and agrees that the Revolver Commitments of the Increasing Lenders
and the other Lenders under the Credit Agreement are several and not joint
commitments and obligations of such Lenders.

 

4

--------------------------------------------------------------------------------


 

SECTION 4.                            Conditions to Effectiveness.  The
effectiveness of this Amendment and the effectiveness of the Commitment Increase
as provided in this Amendment are subject to satisfaction by the Borrower of the
following conditions and requirements:

 

(a)                                 The Borrower shall have delivered to the
Administrative Agent the following in form and substance satisfactory to the
Administrative Agent:

 

(i)                                     duly executed counterparts of this
Amendment signed by the Borrower, the Guarantors, and the Lenders;

 

(ii)                                  duly executed Replacement Notes as the
Increasing Lenders may require (collectively, the “Notes”);

 

(iii)                               a certificate of the Secretary or Assistant
Secretary of the Borrower and each Guarantor, certifying to and attaching the
resolutions adopted by the board of directors (or similar governing body) of
such party approving or consenting to this Amendment and the Commitment
Increase;

 

(iv)                              a certificate of the Chief Financial Officer
or other Responsible Officer of the Borrower, certifying that (x) as of the date
of this Amendment, all representations and warranties of the Borrower and the
Guarantors contained in this Amendment and the other Loan Documents are true and
correct (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty is true and correct as of such date), (y) immediately
after giving effect to this Amendment and the Commitment Increase (including any
Borrowings in connection therewith and the application of the proceeds thereof),
the Borrower is in compliance with the covenants contained in Article V of the
Credit Agreement, and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to this Amendment
and the Commitment Increase; and

 

(v)                                 such other documents or items that the
Administrative Agent, the Lenders or their counsel may reasonably request.

 

(b)                                 The Borrower shall have paid (i) to the
Administrative Agent for the account of each Increasing Lender, an upfront fee
in an amount separately agreed between the Borrower, the Administrative Agent,
and each Increasing Lender and (ii) to the Administrative Agent an arrangement
fee in an amount previously agreed between the Borrower and the Administrative
Agent.

 

(c)                                  The Borrower shall have paid to the
Administrative Agent, upon application with appropriate documentation, all
reasonable costs and expenses of the Administrative Agent, including reasonable
fees, charges and disbursements of counsel for the Administrative Agent,
incurred in connection with this Amendment and the transactions contemplated
herein.

 

5

--------------------------------------------------------------------------------


 

SECTION 5.                            No Other Amendment.  Except for the
amendments set forth above, the text of the Credit Agreement shall remain
unchanged and in full force and effect.  On and after the Seventh Amendment
Effective Date (as hereinafter defined), all references to the Credit Agreement
in each of the Loan Documents shall thereafter mean the Credit Agreement as
amended by this Amendment.  This Amendment is not intended to effect, nor shall
it be construed as, a novation.  The Credit Agreement and this Amendment shall
each be construed together as a single agreement.  This Amendment shall
constitute a Loan Document under the terms of the Credit Agreement.  Nothing
herein contained shall waive, annul, vary or affect any provision, condition,
covenant or agreement contained in the Credit Agreement except as herein
amended, nor affect or impair any rights, powers or remedies under the Credit
Agreement, as hereby amended.  The Lenders and the Administrative Agent do
hereby reserve all of their rights and remedies against all parties who may be
or may hereafter become secondarily liable for the repayment of the Advances and
the Notes.  The Borrower and Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as hereby amended, the Credit Agreement, as hereby amended,
and the other Loan Documents being hereby ratified and affirmed.  The Borrower
and Guarantors hereby expressly agree that the Credit Agreement, as amended, and
the other Loan Documents are in full force and effect.

 

SECTION 6.                            Representations and Warranties.  To induce
the Lenders to enter into this Amendment, the Borrower and Guarantors hereby
represent and warrant to each of the Lenders as follows:

 

(a)                                 No Default or Event of Default under the
Credit Agreement or any other Loan Document has occurred and is continuing
unwaived by the Lenders on the date hereof or will result from this Amendment,
the Commitment Increase or the transactions contemplated hereby.

 

(b)                                 The Borrower and the Guarantors have the
power and authority to enter into this Amendment, issue the Notes and to do all
such acts and things as are required or contemplated hereunder or thereunder to
be done, observed and performed by them.

 

(c)                                  Each of this Amendment and the Notes has
been duly authorized, validly executed and delivered by one or more authorized
officers of the Borrower and the Guarantors, and each of this Amendment and the
Notes constitutes the legal, valid and binding obligation of the Borrower and
the Guarantors enforceable against them in accordance with its respective terms.

 

(d)                                 The execution and delivery of this Amendment
and the Notes and the performance by the Borrower and the Guarantors under the
Credit Agreement, as amended hereby, does not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over the Borrower or any Guarantor, and is not in
contravention of or in conflict with the articles of incorporation, bylaws or
other organizational documents of the Borrower or any

 

6

--------------------------------------------------------------------------------


 

Guarantor that is a corporation, the articles of organization or operating
agreement of any Guarantor that is a limited liability company, or the provision
of any statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which any Borrower or any Guarantor is party or by which the
assets or properties of the Borrower or any Guarantor are or may become bound.

 

SECTION 7.                            Effect of Agreement.  On the Seventh
Amendment Effective Date, this Amendment shall have the effects set forth in
Section 2.14(e) of the Credit Agreement and the Increasing Lenders and the
Administrative Agent shall make such payments and adjustments among the Lenders
as are contemplated thereby such that each Lender’s Advances remain consistent
with its pro rata percentage of the Revolver Commitments after giving effect to
the Commitment Increase.  The Revolver Commitment of each of the Increasing
Lenders shall be as set forth on the signature page to this Agreement, and the
Revolver Commitments of all other existing Lenders shall remain unchanged from
those set forth on the signature pages to the Credit Agreement and restated on
the signature pages hereto.

 

SECTION 8.                            Counterparts; Governing Law.  This
Amendment may be executed in multiple counterparts, each of which shall be
deemed to be an original and all of which, taken together, shall constitute one
and the same agreement.  This Amendment may be delivered by facsimile
transmission or by electronic mail with a .pdf copy or other replicating image
attached, and any printed or copied version of any copy so delivered shall have
the same force and effect as an originally signed counterpart.  This Amendment
shall be construed in accordance with and governed by the laws of the State of
North Carolina.

 

SECTION 9.                            Amendment.  This Amendment may not be
amended or modified without the written consent of the Lenders.

 

SECTION 10.                     Effective Date.  The date on which the
conditions set forth in this Amendment have been satisfied shall be the “Seventh
Amendment Effective Date.”

 

SECTION 11.                     Further Assurances.  The Loan Parties agree to
promptly take such action, upon the request of the Administrative Agent, as is
necessary to carry out the intent of this Amendment.

 

SECTION 12.                     Consent by Guarantors.  The Guarantors consent
to this Amendment.  The Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as hereby amended, said Credit Agreement, as hereby amended,
being hereby ratified and affirmed.  In furtherance and not in limitation of the
foregoing, the Guarantors acknowledge and agree that the “Guaranteed
Obligations” (as defined in the Credit Agreement) include, without limitation,
the Advances made under the Credit Agreement, as hereby amended, and the
indebtedness, liabilities and obligations evidenced by the Notes.  The
Guarantors hereby expressly agree that the Credit Agreement, as hereby amended,
is in full force and effect.

 

7

--------------------------------------------------------------------------------


 

SECTION 13.                     Severability.  Any provision of this Amendment
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 14.                     Notices.  All notices, requests and other
communications to any party to the Loan Documents, as amended hereby, shall be
given in accordance with the terms of Section 9.01 of the Credit Agreement.

 

[signatures pages follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered, or have
caused their respective duly authorized officers and representatives to execute
and deliver, this Amendment as of the day and year first above written.

 

 

 

BORROWER

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name: Dwayne L. Hyzak

 

Title: Chief Financial Officer

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name: Dwayne L. Hyzak

 

Title: Chief Financial Officer

 

 

 

INITIAL GUARANTOR

 

 

 

MAIN STREET EQUITY INTERESTS, INC.

 

 

 

 

 

By:

/s/ Dwayne L. Hyzak

 

Name: Dwayne L. Hyzak

 

Title: Chief Financial Officer

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------


 

COMMITMENTS:

ADMINISTRATIVE AGENT AND LENDER

 

 

Revolver Commitment:

BRANCH BANKING AND TRUST COMPANY

$75,000,000

 

 

 

 

 

By:

/s/ William B. Keene

 

Name: William B. Keene

 

Title: Vice President

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------


 

 

LENDERS

 

 

Revolver Commitment:

REGIONS BANK

$75,000,000

 

 

 

 

 

By:

/s/ Larry Stephens

 

Name: Larry Stephens

 

Title: SVP

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

FROST BANK

$50,000,000

 

 

 

 

 

By:

/s/ Brenda Murphy

 

Name: Brenda Murphy

 

Title: Market President

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

CAPITAL ONE, N.A.

$37,500,000

 

 

 

 

 

By:

/s/ Don Backer

 

Name: Don Backer

 

Title: Senior Vice President

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

TEXAS CAPITAL BANK

$30,000,000

 

 

 

 

 

By:

/s/ Eric Luttrell

 

Name: Eric Luttrell

 

Title: Senior Vice President - Corporate Banking

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

CADENCE BANK, N.A.

$25,000,000

 

 

 

 

 

By:

/s/ Bill Bobbora

 

Name: Bill Bobbora

 

Title: Senior Vice President

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

AMEGY BANK N.A.

$30,000,000

 

 

 

 

 

By:

/s/ Timothy Zawinsky

 

Name: Timothy Zawinsky

 

Title: Vice President

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

ROYAL BANK OF CANADA

$20,000,000

 

 

 

 

 

By:

/s/ Tim Stephens

 

Name: Tim Stephens

 

Title: Authorized Signatory

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------


 

Revolver Commitment:

RAYMOND JAMES BANK, N.A.

$10,000,000

 

 

 

 

 

By:

/s/ Joseph A. Ciccolini

 

Name: Joseph A. Ciccolini

 

Title: Vice President - Senior Corporate Banker

 

[Seventh Amendment to Amended and Restated Credit Agreement — Signature pages]

 

--------------------------------------------------------------------------------